United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1652
Issued: February 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2010 appellant filed a timely appeal from the April 19, 2010 merit decision of
the Office of Workers’ Compensation Programs, which denied his claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether appellant sustained a neck injury in the performance of duty on
November 15, 2008.
FACTUAL HISTORY
On December 2, 2008 appellant, then a 44-year-old letter carrier, completed a claim for
compensation alleging that he sustained a neck injury in the performance of duty on
November 15, 2008. He was casing mail when he heard a loud crashing noise behind him.
Appellant twisted his head quickly to the right to see that a metal container of presorted flats had
fallen off a power pallet jack approximately 10 feet away. He described his injury as severe neck

pain with numbness and tingling radiating down both arms into his hands along with severe
headaches.
On November 26, 2008 appellant informed Dr. Steven Levin, his pain specialist, that he
suffered an injury at work on November 15, 2008 and was experiencing neck pain radiating into
his arms with tingling. Dr. Levin recommended a spine surgery consultation.
On December 17, 2008 Dr. Thomas J. Arkins, the neurological consultant, related
appellant’s history of injury and complaints. A physical examination revealed moderate
discomfort in the posterior cervical, suboccipital and interscapular areas with associated
tenderness of the trapezial, suprascapular and paraspinous muscles. There was limited range of
motion in the neck secondary to pain in flexion, extension and lateral rotation. Extremes of
flexion and extension maintained for 20 to 30 seconds caused a slight increase in tingling in the
hands. Dr. Arkins stated that appellant had a recent neck injury and was unable to work pending
further workup.
Radiological tests showed mild degenerative changes in the cervical spine with mild
narrowing of the disc spaces and endplate irregularity at C4-5, C5-6 and C6-7 with associated
uncovertebral spondylosis and osteophyte formation. There was no evidence of cervical spine
instability with flexion and extension views. There was no acute fracture or dislocation.
In a decision dated January 15, 2009, the Office denied appellant’s claim for
compensation. It found that the claimed event occurred as alleged. The Office found, however,
that there was no medical evidence providing a history of the injury, a firm diagnosis and
medical rationale as to why the doctor felt appellant’s medical condition was caused or
aggravated by the accepted work incident. It noted that Dr. Arkins reported a recent neck injury
but failed to diagnose a specific injury.
On a form report, Dr. Arkins diagnosed “cervical injury.” He indicated with a mark that
this condition was caused or aggravated by an employment injury on November 15, 2008: “see
December 17, 2008 report.”
In a narrative report, Dr. Arkins restated that appellant was injured at work on
November 15, 2008 based on his history of turning rapidly, producing progressive pain in the
musculature around the cervical spine suggesting definitively that the cervical spine was injured,
“at least a cervical strain injury.”
In a decision dated May 20, 2009, the Office reviewed the merits of appellant’s claim and
denied modification of its prior decision. It found that Dr. Arkins’ opinion on causal relationship
was insufficient because he provided merely a conclusion unsupported by medical rationale.
On September 4, 2009 Dr. Arkins again noted that appellant sustained a cervical spine
injury on November 15, 2008: “There is no doubt that this injury is directly work related. He
was working for the [p]ostal [s]ervice at the time and reacted to a loud crashing noise with rapid
twisting of his neck, and sustained soft tissue injuries which have caused him persistent pain and
limitation of range of motion and limited work capability.”

2

In a decision dated April 19, 2010, the Office again reviewed the merits of appellant’s
claim and denied modification of its prior decision. It found that Dr. Arkins failed to provide
objective medical reasoning to support his opinion that appellant’s neck condition was a result of
the rapid twisting reaction to a loud crashing noise.
On appeal, appellant provides a timeline with comments. He argues, among other things,
that Dr. Arkins provided objective medical rationale to support his opinion.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.1 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of his claim. When an employee claims that he sustained an injury in the performance
of duty, he must submit sufficient evidence to establish that he experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He must also
establish that such event, incident or exposure caused an injury.2
Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty,5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
Although the claimant has the burden to establish the critical element of causal
relationship through rationalized medical opinion evidence based on a proper factual and medical
background, it is well established that proceedings under the Act are not adversarial; the Office
shares responsibility in the development of the evidence to see that justice is done.7

1

5 U.S.C. § 8102(a).

2

John J. Carlone, 41 ECAB 354 (1989).

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

Morris Scanlon, 11 ECAB 384, 385 (1960).

6

William E. Enright, 31 ECAB 426, 430 (1980).

7

E.J., 61 ECAB ___ (Docket No. 09-1481, issued February 19, 2010).

3

ANALYSIS
The Office accepts as factually established that appellant was in the course of his
employment as a letter carrier on November 15, 2008 when he heard a loud crashing noise
behind him and twisted his head quickly to the right in response. So appellant has met his
burden to establish that he experienced a specific event, incident or exposure occurring at the
time, place and in the manner alleged.
The question that remains is whether this incident caused an injury. Appellant sought
reasonably prompt medical attention on November 26, 2008, when he informed his pain
specialist that he suffered a work injury on November 15, 2008 and was experiencing radiating
neck pain. Dr. Arkins, the neurological consultant, related an accurate history of injury and
reported positive findings on physical examination, including moderate discomfort in the
posterior cervical, suboccipital and interscapular areas with associated tenderness of the
trapezial, suprascapular and paraspinous muscles. He also found limited range of motion in the
neck secondary to pain in flexion, extension and lateral rotation. Dr. Arkins concluded that
appellant had sustained a recent neck injury, which he later identified as “at least a cervical strain
injury.”
On September 4, 2009 Dr. Arkins was unequivocal when he stated that appellant’s
reaction to a loud crashing noise at work on November 15, 2008 -- a rapid twisting of his neck -caused soft-tissue injuries resulting in pain, limitation of motion and limited work capacity.
The Board notes that, while Dr. Arkins’ opinion is not completely rationalized, his
reports consistently support that appellant sustained an employment-related neck injury on
November 15, 2008. While his reports are not sufficient to discharge appellant’s burden of proof
to establish her entitlement to compensation benefits, they are sufficient to require the Office to
further develop the medical evidence.8
The Board will set aside the Office’s April 19, 2010 decision denying modification of the
denial of appellant’s claim for compensation. On remand, the Office shall obtain a wellreasoned medical opinion, based on a proper factual and medical history, on whether the
November 15, 2008 work incident caused an injury to appellant’s neck. After such further
development as may be necessary, it shall issue an appropriate final decision on appellant’s
claim for compensation.
Appellant argued on appeal that Dr. Arkins provided objective medical rationale to
support his opinion. The Office had denied appellant’s claim on the grounds that the medical
opinion evidence was insufficient to establish causal relationship. Dr. Arkins did support that
appellant sustained a cervical spine injury on November 15, 2008 based on his history of turning
rapidly, producing progressive pain in the musculature around the cervical spine. While he did
not fully explain the physiological consequences of the rapid turning, his opinion is sufficiently
supportive of appellant’s claim to require the Office to further develop the medical opinion
evidence on causal relationship.
8

Id.; John J. Carlone, 41 ECAB 354 (1989).

4

CONCLUSION
The Board finds that this case is not in posture for decision on whether appellant
sustained a neck injury in the performance of duty on November 15, 2008.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: February 14, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

